DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 2/19/2021 does not put the application in condition for allowance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding Claim 13, there appears to be no value of “R” so it is unclear what applicant means by “R” within the compounds. (i.e. R1 on the top of page 9 of the claims has no value, it is unclear what functional groups is represented by R1, and the same for R3, R4, and other R values in the claim). In addition, values for n1, n2, and X are also unclear since there are no listed value.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-11, 13-14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udaka (WO2014073446, English translation as US Pub No. 2015/0311445) in view of Obana (WO 2015/174010, English translation as US Pub No. 2017/0054089)
	Regarding Claim 1, Udaka et al. teaches a imaging device [Abstract], comprising: a first electrode [12, Fig. 1, 0028]; a second electrode [14, Fig. 1, 0028];
	a photoelectric conversion layer [13, Fig. 1, 0028] disposed between the first electrode [12, Fig. 1, 0028] and the second electrode [14, Fig. 1, 0028] and comprising a first organic semiconductor material, a second organic semiconductor material, and a third organic semiconductor material [0064], wherein the second organic semiconductor material comprises a subphthalocyanine material [phthalocyanine derivative, SubPc] [0033, and 0047, Fig. 9], and
	wherein a mother skeleton of the first organic semiconductor material is different from a mother skeleton of the second organic semiconductor material [In figure 9, the second organic 
	Udaka et al. is silent on wherein the second organic semiconductor material has a highest occupied molecular orbital level ranging from -6 eV to -6.7 eV.
	Obana et al. teaches a photoelectric conversion film including a quinacridone derivative and a subphthalocyanine derivative [Abstract] where the subphthalocyanine has a HOMO level of greater than or equal to -7.0 eV and less than or equal to -5.5 eV overlapping the claimed -6 eV to -6.7 eV [0082]. The subphthalocyanine derivative provides high heat resistance [0074].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Since Udaka et al. is concerned about improvements to organic semiconductors having poor heat resistance [0004] and utilizes a SubPc with a quinacridone [Fig. 9, 0035], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the subphthalocyanine derivative of Obana et al. in place of the SubPc of Udaka et al. in order to provide an organic semiconductor with improved heat resistance [0074].
	Within the combination above, modified Udaka et al. teaches wherein a mother skeleton of the first organic semiconductor material is different from a mother skeleton of the third organic semiconductor material [[0064, third organic semiconductor can be and derivative of the first or second organic semiconductor; in figure 9, the second organic semiconductor is SubPc and first semiconductor is Qd]. The teaching in para. 64 shows the third semiconductor can be a derivative of SubPc or Qd, meeting the limitation of "wherein a mother skeleton of the first organic semiconductor material is different from a mother skeleton of the third organic semiconductor material "
Regarding Claim 2, within the combination above, modified Udaka et al. teaches the all the structural limitations of the claim; therefore, meeting the limitation of “wherein a lowest unoccupied molecular orbital level of the second organic semiconductor material is less than a lowest unoccupied molecular orbital level of the first organic semiconductor material” [Udaka: 0047, Obana: 0081]
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 3, within the combination above, modified Udaka et al. teaches wherein the second organic semiconductor material has the highest occupied molecular orbital level ranging from greater than or equal to -7.0 eV and less than or equal to -5.5 eV overlapping the claimed -6 eV to -6.5 eV [See rejection above].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding claim 4, within the combination above, modified Udaka et al. teaches wherein the second organic semiconductor material has the highest occupied molecular orbital level ranging from greater than or equal to -7.0 eV and less than or equal to -5.5 eV overlapping  the claimed -6 eV to -6.3 eV [See rejection above].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 6, within the combination above, modified Udaka et al. teaches wherein each of the first organic semiconductor material, the second organic semiconductor material, and the third organic semiconductor material is independently only one kind of organic semiconductor material [Fig. 9, 0047]
	Regarding Claim 7, within the combination above, modified Udaka et al. teaches the all the structural limitations of the claim; therefore, meeting the limitation of  “wherein the third organic semiconductor material has a value equal to or higher than the highest occupied molecular orbital level of the second organic semiconductor material.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 8-11, within the combination above, modified Udaka et al. teaches the compound 9 [Obana: Page 8, compound 9, 0084-0085] meeting the limitation of F6SubPcOC6F5. 
	Regarding Claim 13, within the combination above, modified Udaka et al. the subphthalocyanine derivative is used with a quinacridone derivative [Fig. 9, 0047] 
	Regarding Claim 14, Udaka et al. teaches an electronic apparatus [Abstract], comprising: a lens [0026]; signal processing circuitry [0053]; and an imaging device [Abstract], comprising: a first electrode [12, Fig. 1, 0028]; a second electrode [14, Fig. 1, 0028];
	a photoelectric conversion layer [13, Fig. 1, 0028] disposed between the first electrode [12, Fig. 1, 0028] and the second electrode [14, Fig. 1, 0028] and comprising a first organic semiconductor material, a second organic semiconductor material, and a third organic semiconductor material 
	wherein a mother skeleton of the first organic semiconductor material is different from a mother skeleton of the second organic semiconductor material [In figure 9, the second organic semiconductor is SubPc, and the first and third organic semiconductors are QD or Dimethyl QD, which has a different mother skeleton than SubPc]
	Udaka et al. is silent on wherein the second organic semiconductor material has a highest occupied molecular orbital level ranging from -6 eV to -6.7 eV.
	Obana et al. teaches a photoelectric conversion film including a quinacridone derivative and a subphthalocyanine derivative [Abstract] where the subphthalocyanine has a HOMO level of greater than or equal to -7.0 eV and less than or equal to -5.5 eV overlapping the claimed -6 eV to -6.7 eV [0082]. The subphthalocyanine derivative provides high heat resistance [0074].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Since Udaka et al. is concerned about improvements to organic semiconductors having poor heat resistance [0004] and utilizes a SubPc with a quinacridone [Fig. 9, 0035], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the subphthalocyanine derivative of Obana et al. in place of the SubPc of Udaka et al. in order to provide an organic semiconductor with improved heat resistance [0074].
	Within the combination above, modified Udaka et al. teaches wherein a mother skeleton of the first organic semiconductor material is different from a mother skeleton of the third organic semiconductor material [[0064, third organic semiconductor can be an derivative of the first or second organic semiconductor; in figure 9, the second organic semiconductor is SubPc and first semiconductor 
	Regarding Claim 15, within the combination above, modified Udaka et al. teaches wherein a mother skeleton of the third organic semiconductor material is different from a mother skeleton of the second organic semiconductor material [0064, third organic semiconductor can be and derivative of the first and second organic semiconductor, In figure 9, the second organic semiconductor is SubPc and first semiconductor is QD]
	Regarding Claim 16, within the combination above, modified Udaka et al. teaches wherein a mother skeleton of the first organic semiconductor material is different from a mother skeleton of the third organic semiconductor material [[0064, third organic semiconductor can be and derivative of the first and second organic semiconductor, In figure 9, the second organic semiconductor is SubPc and first semiconductor is QD]
	Regarding Claim 17, within the combination above, modified Udaka et al. teaches all the structural limitations of the claim; therefore, meeting the limitation of “wherein excitons generated through the absorption of light by the second organic semiconductor material are separated at an interface between two of the organic semiconductor materials selected from the first organic semiconductor material, the second organic semiconductor material, and the third organic semiconductor material.”
	The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
	Regarding Claim 18, within the combination above, modified Udaka et al. teaches all the structural limitations of the claim; therefore, meeting the limitation of “wherein the third organic semiconductor material has a HOMO level that is shallower than a HOMO level of the first organic semiconductor material and a HOMO level of the second organic semiconductor material.”
	The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Claim 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udaka (WO2014073446, English translation as US Pub No. 2015/0311445) in view of Obana (WO 2015/174010, English translation as US Pub No. 2017/0054089) as applied above in claim 1, in further view of Holmes (US Pub No. 2013/0206218)
	Regarding Claim 5, within the combination above, modified Udaka et al. is silent on wherein the second organic semiconductor material as a single layer film has a higher linear absorption coefficient of a maximal absorption wavelength in a visible light region than the first organic semiconductor material as a single layer film and the third organic semiconductor material as a single layer film.

	Since modified Udaka et al. teaches an active layer with three semiconductor layers, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the first, second, and third semiconductor layers of modified Udaka et al. with those shown in Holmes et al. as it is merely the selection of a known active layer configuration for organic photovoltaics and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Furthermore, modified Udaka et al. teaches the all the structural limitations of the claim; therefore, meeting the limitation of  “the second organic semiconductor material as a single layer film has a higher linear absorption coefficient of a maximal absorption wavelength in a visible light region than the first organic semiconductor material as a single layer film and the third organic semiconductor material as a single layer film.” 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 12, within the combination above, within the combination above, modified Udaka et al. is silent wherein the third organic semiconductor material as a single layer film has a higher hole mobility than a hole mobility of the second organic semiconductor material as a single layer film.

	It would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the first, second, and third semiconductor layers of modified Udaka et al. with those shown in Holmes et al. as it is merely the selection of a known active layer configurations for organic photovoltaics and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Furthermore, modified Obana et al. teaches the all the structural limitations of the claim; therefore, meeting the limitation of  “the third organic semiconductor material as a single layer film has a higher hole mobility than a hole mobility of the second organic semiconductor material as a single layer film.” 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. Examiner respectfully disagrees.

Furthermore, the term “mother skeleton” is a broad term, and since there is not explicit definition of the term “mother skeleton”, it is the view of the examiner that any difference in the structure would result in a difference in the mother skeleton. Therefore, as a result of the combination would provide at least provide three different compounds resulting in three different mother skeletons.
Regarding the arguments about claim 5, since modified Udaka et al. teaches an active layer with three semiconductor materials, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the first, second, and third semiconductor layers of modified Udaka et al. with those shown in Holmes et al. as it is merely the selection of a known active layer configuration for organic photovoltaics and one of ordinary skill would have a reasonable expectation of success in doing so. It is the view of the examiner that the combination would have been recognized by one of skilled in the art to provide a functional device.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726